Title: Thomas Cooper to Thomas Jefferson, 21 September 1814
From: Cooper, Thomas
To: Jefferson, Thomas


          Dear Sir  Carlisle Sep. 21. 1814
          I send you remarks on your letter to Mr Carr: not much differing from the spirit and substance of  my former letter.
          I do not disagree with you in the least as to the measure of national happiness in the two countries, but
			 the worst government in other respects is certainly the most powerful. Your plan of a Militia, I and Genl John Steele took pains to recommend about the year 1802–3 but he was then in the Senate, & the suggestion cost him his popularity. The Romans and Greeks were an agriculture and a military people,
			 by inclination, by necessity, by profession. They were not Nations bouticaires. You cannot make a set of Shopkeepers public Spirited, or brave, or energetic for the community. They exert no talent, they live to get money, and to eat and drink.
          A military, or even a manufacturing nation is far superior both in energy and knowledge. But either your plan of Militia must be adopted, which there is not virtue and self denial among us suffict to accomplish, or we must have a standing Army; which I think may be so managed as to be less formidable than in times past.
          As to Banks, I have laboured for years on yr Side of the question, to no avail. I am not sorry to observe the approaching Crisis.
          
          My Emporium stops with the number now printing. My publishers are afraid of risking their capital these war times.
          Adieu. May God bless you.Thomas Cooper 
        